
	
		II
		Calendar No. 529
		111th CONGRESS
		2d Session
		S. 1719
		[Report No. 111–259]
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25, 2009
			Mr. Bennett (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			August 5, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide for the conveyance of certain
		  parcels of land to the town of Alta, Utah.
	
	
		1.Conveyance
			(a)DefinitionsIn this Act:
				(1)National Forest System landThe term National Forest System
			 land means the parcels of National Forest System land that—
					(A)are located—
						(i)in sec. 5, T. 3 S., R. 3 E., Salt Lake
			 meridian;
						(ii)in, and adjacent to, parcels of land
			 subject to special use permit SLC102708, the authority of which expires on
			 December 30, 2026;
						(iii)in the Wasatch-Cache National Forest in
			 Salt Lake County, Utah; and
						(iv)in the incorporated boundary of the town of
			 Alta, Utah; and
						(B)consist of approximately 2 acres (including
			 appurtenances).
					(2)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
				(3)TownThe term Town means the town
			 of Alta, Utah.
				(b)ConveyanceAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall convey to the Town, without
			 consideration, all right, title, and interest of the United States in and to
			 the National Forest System land.
			(c)Survey
				(1)In generalIn accordance with paragraphs (2) and (3),
			 the exact acreage and legal description of the National Forest System land
			 shall be determined by a survey approved by the Secretary.
				(2)Maximum areaThe acreage of the National Forest System
			 land determined under paragraph (1) may not exceed 2 acres.
				(3)CostThe Town shall pay each cost arising from a
			 survey described in paragraph (1).
				(d)Use of National Forest System
			 landAs a condition of the
			 conveyance under subsection (b), the Town shall use the National Forest System
			 land only for public purposes.
			(e)Reversionary interestIn the deed to the Town, the Secretary
			 shall provide that the National Forest System land shall revert to the
			 Secretary, at the election of the Secretary based on the best interests of the
			 United States, if the National Forest System land is used for a purpose other
			 than a public purpose.
			(f)Additional terms and
			 conditionsWith respect to
			 the conveyance under subsection (b), the Secretary may require such additional
			 terms and conditions as the Secretary determines to be appropriate to protect
			 the interests of the United States.
			
	
		1.Short titleThis Act may be cited as the
			 Wasatch-Cache National Forest Land
			 Conveyance Act of 2010.
		2.DefinitionsIn this Act:
			(1)Federal
			 landThe term Federal land means the following 3
			 parcels of National Forest System land located in the Wasatch-Cache National
			 Forest in the incorporated boundary of the Town:
				(A)A parcel of land occupied
			 by the administration building of the Town pursuant to Forest Service special
			 use permit SLC102708.
				(B)A parcel of land occupied
			 by the public service building of the Town pursuant to Forest Service special
			 use permit SLC102708.
				(C)A parcel of land occupied
			 by the water service building of the Town pursuant to Forest Service special
			 use permit SLC102707.
				(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(3)TownThe
			 term Town means the town of Alta, Utah.
			3.Conveyance of Federal
			 land to Alta, Utah
			(a)In
			 generalSubject to subsection
			 (b) and valid existing rights, as soon as practicable after the date of
			 enactment of this Act, the Secretary shall convey to the Town, without
			 consideration, all right, title, and interest of the United States in and to
			 the Federal land.
			(b)Conditions
				(1)Use of Federal
			 landAs a condition of the conveyance under subsection (a), the
			 Town shall use the Federal land only for public purposes consistent with the
			 applicable special use permit described in section 2(1).
				(2)Deed and
			 reversionThe conveyance under subsection (a) shall be by
			 quitclaim deed, which shall provide that the Federal land shall revert to the
			 Secretary, at the election of the Secretary, if the Federal land is used for a
			 purpose other than a purpose provided under paragraph (1).
				(3)Acreage
					(A)In
			 generalThe boundaries of the Federal land conveyed under
			 subsection (a) shall be determined by the Secretary, in consultation with the
			 Town, subject to the condition that the Federal land conveyed may not exceed a
			 total of 2 acres.
					(B)Survey and legal
			 descriptionThe exact acreage and legal description of the
			 Federal land shall be determined, in accordance with subparagraph (A), by a
			 survey approved by the Secretary.
					(4)CostsThe
			 Town shall pay each administrative cost of the conveyance under subsection (a),
			 including the costs of the survey carried out under paragraph (3).
				(5)Additional terms and
			 conditionsThe conveyance under subsection (a) shall be subject
			 to such terms and conditions as the Secretary may require.
				
	
		August 5, 2010
		Reported with an amendment
	
